UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amended FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1eptember 30, 2009 Amended oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:0-18834 Klever Marketing, Inc. (Exact name of small business issuer as specified in its charter) Delaware 36-3688583 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2t Union Blvd Suite 214, Cottonwood, UT 84121 (Address of principal executive offices) Mailing address P.O. Box 711308, Salt Lake City, UT 84171 (801) 847-6444 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of September 30, 2009, there were 42,768,302 shares of the issuer's $.01 par value common stock issued and outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements KLEVER MARKETING, INC. (A Development Stage Company) Balance Sheets ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Total Current Assets FIXED ASSETS Office equipment Less accumulated depreciation ) ) Total Fixed Assets - - OTHER ASSETS Patents, net - - Total Other Assets - - TOTAL ASSETS $ $ KLEVER MARKETING, INC. (A Development Stage Company) Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) September 30, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Line-of-credit - Related party payables Notes payable Stock deposits Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock (par value $.01), 2,000,000 shares authorized 287,595 shares issued and outstanding Common stock (par value $.01), 50,000,000 shares authorized 42,768,302 and 42,248,303 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively Common stock to be issued, 469,752 shares Subscription receivable - ) Treasury stock, 100,000 ) ) Paid in capital in excess of par value Retained deficit ) ) Deficit accumulated during development stage ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying unaudited notes to the financial statements. 2 KLEVER MARKETING, INC. (A Development Stage Company) Statements of Operations (Unaudited) From Inception of Development Stage On For the For the July 5, 1996 Three Months Ended Nine Months Ended Through September 30, September 30, September 30, REVENUES $
